                Case 2:19-cv-01385-MCE-JDP Document 26 Filed 08/11/21 Page 1 of 2



                                            United States District Court
                                            Eastern District of California




Daniel Dickfoss
                                                              Case Number: 19-CV-01385-MCE-JDP
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
                                                              AND PROPOSED ORDER
Biomet Orthpedics, Inc., et al.
 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Darin L. Schanker                                        hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Daniel Dickfoss

On         10/21/1993              (date), I was admitted to practice and presently in good standing in the
                State of Colorado                        (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔ I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




            08/04/2021                                                           Darin L. Schanker
Date:                                              Signature of Applicant: /s/



        U.S. District Court – Pro Hac Vice Application                                                   Page 1
        Revised July 6, 2021
               Case 2:19-cv-01385-MCE-JDP Document 26 Filed 08/11/21 Page 2 of 2

Pro Hac Vice Attorney

Applicant's Name:                 Darin L. Schanker
Law Firm Name:                    Bachus & Schanker, LLC
Address:                          101 West Colfax Suite 650

City:                             Denver                         State:      CO    Zip:   80202
Phone Number w/Area Code: (303) 893-9800
City and State of Residence: Arvada, Colorado
Primary E-mail Address:            dschanker@coloradolaw.net
Secondary E-mail Address:         melanie.sulkin@coloradolaw.net


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Dustin Dyer
Law Firm Name:                    Dyer Law Firm
Address:                          5250 Claremont Ave

City:                    Stockton                                State:      CA   Zip:     95207
Phone Number w/Area Code: (209) 472-3668                                  Bar #   274308



                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.




               Dated:   8/10/2021
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                            Page 2
        Revised July 6, 2021
